PER CURIAM
Father appeals from a judgment entered pursuant to the provisions of ORS 107.095(1), which is applicable to actions between unmarried parents under ORS 109.103. The judgment awarded mother custody of child and ordered father to pay support. On de novo review, we affirm. ORS 109.135(1); ORS 19.125(3).
The trial court entered the Stipulated Decree of Paternity, Order on Custody Visitation and Support Determination on August 2, 1995. Father timely filed a notice of appeal from that judgment on August 31, 1995. We agree with the trial court that, on the record before it at the time the August order was entered, the award of custody to mother was correct.
We do not decide, because the issue is not before us, whether a substantial change of circumstances has occurred since August 2, 1995. See Nickerson and Nickerson, 296 Or 516, 523, 678 P2d 730 (1984).
Affirmed.